Citation Nr: 0923526	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-41 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease.

2.  Entitlement to service connection for abdominal cramps 
and vomiting.

3.  Entitlement to service connection for residuals of a 
hysterectomy secondary to pelvic inflammatory disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

 
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active duty for training from November 1974 
to May 1975 and then evidently served in the United States 
Army Reserve until 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and January 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In August 2006, the appellant testified during a personal 
hearing at the RO and, in April 2009, she testified during a 
hearing at the RO before the undersigned Veterans Law Judge.  
Transcripts of both hearings are of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for 
pelvic inflammatory disease, abdominal cramps and vomiting, 
and a hysterectomy.  She contends that she was treated for 
pelvic inflammatory disease in service, that her chronic 
gynecological problems continued after service, and that she 
underwent a hysterectomy that was necessitated by a 
combination of the pelvic inflammatory disease for which she 
was treated in service, and the subsequent development of 
fibroid tumors.

Service treatment records indicate that, on a report of 
medical history completed when she was examined for 
enlistment into service in April 1974, the appellant was 
noted to have undergone a "c-section (caesarean section)" 
in August 1969 and a unilateral oophorectomy in November 
1973.  On examination at that time, a midline abdominal scar 
was noted.

Service treatment records show that, in January 1975, the 
appellant was hospitalized for treatment of pelvic 
inflammatory disease.

Post service, private medical records reflect the appellant's 
complaints of, and treatment for, a history of irregular 
menstrual cycles.  In January 1994, a uterine fibroid was 
noted.  In September 2001, she was noted to have heavy 
bleeding and fibroid tumors.  In October 2001, the clinical 
assessment was menometrorrhagia and chronic anemia secondary 
to a large fibroid uterus.  In December 2001, the appellant 
underwent a hysterectomy and lysis of adhesions for treatment 
of the fibroids and anemia.  According to a November 2004 
signed statement from Linda D. Bradley, M.D., the appellant's 
final pathology was consistent with leiomyomas and 
adenomyosis as well as mild chronic salpingitis. 

In an October 2007 signed statement, a VA physician's 
assistant noted her review of the appellant's active duty 
medical records, including the hospitalization for pelvic 
inflammatory disease.  It was noted that the appellant 
subsequently developed adhesions and, as a result of the 
adhesions, had chronic pelvic pain.  The record review also 
showed bouts of dysmenorrhea with irregular bleeding.

Here the Board is of the opinion that the appellant should be 
afforded a VA examination to determine the etiology of any 
pelvic inflammatory disease, abdominal cramps and vomiting, 
and the need for a hysterectomy, to include whether any such 
diagnosed disorder is related to her period of active 
service, including her in-service treatment for pelvic 
inflammatory disease.  

As well, during her April 2009 hearing, the appellant 
testified that the previous week she underwent a pelvic 
exanimation at the VA medical facility at Wade Park.  Given 
that the most recent VA medical records in the claims file 
are dated in May 2004, the Board believes additional effort 
should be made to obtain the current medical records.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The Board also believes that efforts 
should be made to obtain the medical records associated with 
the appellant's reported pre-service 1969 caesarean section 
and 1974 oophorectomy.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all medical 
records regarding the appellant's 
gynecological treatment from the VA 
medical facilities at Wade Park, and 
University Hospital in Bedford Heights, 
Ohio, for the period since May 2004, and 
any additional private records identified 
by her.  If any records are unavailable, 
the appellant and her representative 
should be so notified in writing.

2.  The RO/AMC should contact the 
appellant and request that she provide the 
name(s) and address(es) of the medical 
provider(s) (physicians and hospitals) who 
treated her for and/or performed the 
August 1969 caesarean section and November 
1973 unilateral oophorectomy.  Then, 
efforts should be made to obtain these 
medical records.  If any records are 
unavailable, the appellant and her 
representative should be so advised in 
writing.

3.  The appellant's medical records should 
then be forwarded for review by a VA 
gynecologist to determine the etiology of 
any current pelvic inflammatory disease, 
abdominal cramps and vomiting, and 
hysterectomy as due to the pelvic 
inflammatory disease.  An examination 
should be scheduled only if deemed 
necessary by the gynecologist.  Based on a 
through review of the claims files and any 
examination findings, the physician 
examiner is to address the following:  

Does the appellant currently have a 
disorder manifested by pelvic 
inflammatory disease, abdominal cramps 
and vomiting, a hysterectomy, or 
another disorder?

Taking into consideration all of the 
evidence of record, including the April 
1974 examination report and medical 
history noting an August 1969 caesarean 
section and November 1973 unilateral 
oophorectomy; when did any currently 
diagnosed gynecological disorder start?

If any disability was incurred before 
November 1974, was there a permanent 
increase in disability, beyond the 
natural progress of the disorder, 
during the appellant's period of 
military duty, namely from November 
1974 to May 1975?

The examiner is to address the etiology 
of any pelvic inflammatory disease, 
abdominal cramps and vomiting, or 
hysterectomy found to be present, to 
include whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any current pelvic 
inflammatory disease, abdominal cramps 
and vomiting, or hysterectomy performed 
in 2001, were caused by military 
service (including the findings noted 
in the January 1975 service treatment 
records).

If the gynecologist can offer an opinion 
only by engaging in speculation, that fact 
must be noted and explained.  A rationale 
must be provided for all opinions 
expressed. 

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

4.  The appellant should be advised in 
writing that it is her responsibility to 
report for any ordered VA examination, to 
cooperate with the development of her 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the appellant does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to her last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought is not granted, the appellant and 
her representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

